Citation Nr: 0517045	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for major depression.  

2.	Entitlement to an increased rating for adenomyomatosis and 
diverticulitis, currently evaluated as 30 percent disabling.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  

4.	Whether a previously-denied claim of service connection 
for sinusitis may be reopened on the basis of new and 
material evidence.

5.	Whether a previously-denied claim of service connection 
for frostbite may be reopened on the basis of new and 
material evidence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in August 2004.  

The issues of an increased rating for adenomyomatosis and 
diverticulitis and a total rating by reason of individual 
unemployability due to service connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Major depression was first shown during service and is 
demonstrated to be related to current disability.


CONCLUSION OF LAW

Major depression was incurred in service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2001 and in August 
2004, that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that she believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  In response to the letter 
provided in August 2004 the veteran responded that there were 
no further records for consideration.  The RO additionally 
last adjudicated the claim in a supplemental statement of the 
case in February 2005.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for major 
depression for which, she asserts, she was first treated 
while on active duty.  Review of the service medical records 
shows that on examination prior to entry into service, no 
pertinent abnormality was documented.  Psychiatric clinical 
evaluation was normal.  A report of hospitalization at an Air 
Force facility, dated in November 1986, shows that the 
veteran was admitted due to numerous difficulties since the 
end of August of that year, including work difficulties with 
verbal fights with her supervisors.  Clinical findings on 
admission included a depressed and very flat affect, with 
slow thought processes.  The veteran underwent group and 
individual therapy and was prescribed medication for her 
depressive symptomatology.  The pertinent final diagnosis was 
major depression, single episode, resolved with medications.  

VA outpatient treatment records show that, beginning in 1998, 
the veteran began treatment for symptoms of depression and 
anxiety.  In an August 2000 statement, a VA staff 
psychiatrist indicated that the veteran had been diagnosed 
with a first episode of major depression while in the army in 
1986 and had since had several relapses, all while under 
tress.  She had been treated a VA medical center since 
October 1998, at which time her diagnosis was major 
depression, recurrent, with psychotic features.  It was noted 
that she had relapses of her major depression with 
significant occupational stress and that her response to 
medications had been good, with a good prognosis as long as 
she stayed away from occupational stress.  Additional VA 
outpatient treatment records as well as records of treatment 
utilized by the Social Security Administration in a 
disability benefits claim, dated through April 2005, continue 
to show that she receives treatment for depression.  

An examination was conducted by VA in February 2005.  At that 
time, the veteran's psychiatric history was completely 
reviewed.  The examiner indicated that it appeared that she 
had become very fearful and distrustful at an early age, 
years prior to her military service and that, although she 
endorsed stressors while in the military, her sense of 
failure was likely deeply rooted in her childhood and only 
exacerbated by her life's experiences.  The examiner went on 
to state that it was highly unlikely that her psychiatric 
symptoms were a direct result of her time in the military, as 
these symptoms appeared to have begun prior to that time.  It 
was likely; however, that the difficulties she experienced in 
the military did make things worse.  The diagnoses were major 
depressive disorder, recurrent; dysthymia; and anxiety 
disorder, NOS.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including major depression, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Review of the record shows that the veteran was first treated 
for major depression while she was in service.  While the 
examiner who evaluated the veteran in February 2005 is of the 
opinion that her psychiatric symptoms began prior to service, 
it is noted that she is presumed to have been in sound 
condition at the time of her entry into the military.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  
Under these circumstances, as major depression was first 
noted during service and has been linked to current 
disability, at least to some extent, by a VA examiner, 
service connection is warranted.  


ORDER

Service connection for major depression is granted.  


REMAND

Regarding the veteran's claim for a total rating by reason of 
individual unemployability due to service connected 
disabilities, it is necessary to hold this issue in abeyance 
pending the initial evaluation of the veteran's psychiatric 
disorder.  Regarding the claim for an increased rating for 
adenomyomatosis and diverticulitis, it is noted that, 
subsequent to transfer of the case file to the Board, the 
veteran submitted medical evidence relevant to this issue.  
She did not include a waiver of RO consideration of this 
evidence.  As such the claim must be returned.  

By rating decision dated in July 2004, the RO denied an 
application to reopen claims for service connection for 
sinusitis and the residuals of frostbite.  The veteran, in 
correspondence dated and received in August 2004, submitted a 
notice of disagreement to the denials.  These issues have not 
been addressed by the RO in a statement of the case, but are 
before the Board for appellate consideration.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the matters are remanded for the 
following:

1.  The RO should (a) re-adjudicate the total 
rating issue in light of the grant of service 
connection for major depression; (b) 
readjudicate the increased rating for 
adenomyomatosis and diverticulitis in light 
of the additional evidence; and (c) provide a 
statement of the case with respect to the 
application to reopen claims of service 
connection for sinusitis and frostbite (for 
appellate review of this issue, a timely 
substantive appeal will be required).

2.  If any determinations remain unfavorable 
to the veteran, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


